Citation Nr: 0326918	
Decision Date: 10/08/03    Archive Date: 10/20/03	

DOCKET NO.  95-32 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
May 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 and later rating decision 
by the Department of Veterans Affairs (VA) Waco, Texas, 
Regional Office (RO), denying the veteran entitlement to 
service connection for a back disability.  Service connection 
for a back disorder was thereafter denied by a Board decision 
in May 1999.  The veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  Pursuant to a joint 
motion to remand, a Court order in December 2000 vacated the 
Board's decision and remanded the case to the Board for 
further adjudication, taking into consideration the matters 
raised in its order.  

By means of a remand decision, dated in August 2001, the 
Board requested additional development of the record.  This 
was accomplished and in June 2003, the case was returned to 
the Board for further appellate consideration. 


FINDINGS OF FACT

1.  A back disorder pre-existed active service and did not 
increase in severity during active service.  

2.  The veteran's current back disability is not demonstrated 
to have had its onset in service.  






CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2002); VAOPGCPREC 3-2003 (July 16, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim, and provide that VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a); 38 C.F.R. § 3.159(c)-(d) (2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant, and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided the claimant, and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b) (2002). 

The record reflects that VA provided the veteran and his then 
representative copies of the appealed rating decision noted 
above, in an October 1995 statement of the case, and 
supplemental statements of the case thereafter in, May 1996, 
November 2000, and April 2003.  These documents collectively 
provided notice of the law and governing regulations, the 
evidence needed to support a claim for entitlement to service 
connection for a back disorder, and the reasons for the 
determination made regarding the veteran's claim.  
Additionally, by letter dated in September 2001, July 2002, 
and November 2002, the RO informed the veteran of the 
provisions of the VCAA, of the information and evidence 
needed to substantiate his claim, what he could do to assist 
in obtaining evidence, and what VA has done in this regard.  
Further, the record discloses that the VA has also met its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Most notably, copies of the 
veteran's service medical records, VA and private treatment 
records, copies of comprehensive examinations provided to the 
veteran since service, records from the Louisiana Department 
of Labor, and the veteran's private employer pertaining to 
the veteran's workman's compensation claim have been obtained 
and associated with the claims file.  There is no identified 
relevant evidence that has not been accounted for, and the 
veteran's representative has been given the opportunity to 
submit written argument.  Therefore, under the circumstances 
of the case, VA has satisfied both its duty to notify and 
assist the veteran in this case, and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A veteran is presumed to be in sound condition, except for 
defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111.  The burden is on the Government to rebut 
the presumption of sound condition upon induction by clear 
and unmistakable evidence showing that the disorder existed 
prior to service, and was not aggravated in service.  
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. 
§ 3.304(b) is inconsistent with 38 U.S.C.A. § 1111 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that the disease or injury existed prior to service).  

The temporary or intermittent flare-ups of a pre-existing 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition as 
contrasted with symptoms has worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991); Green v. Derwinski, 
1 Vet. App. 320, 323 (1991); Jensen v. Brown, 
4 Vet. App. 304, 306-307 (1993).  Accordingly, "a lasting 
worsening of the condition" -that is, a worsening that 
existed not only at the time of separation but one that still 
exists currently is required.  See Routen v. Brown, 
10 Vet. App. 183, 189 n2 (1997) (Steinberg, J., dissenting; 
see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  It is the Government's burden to rebut 
the presumption of inservice aggravation.  See Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).  The "clear and 
unmistakable evidence standard" requires that the no 
aggravation result be "undebatable."  See Cotant v. Principi, 
17 Vet. App. 116, 131 (2003) (citing Vanerson v. West, 
12Vet. App. 254, 258, 261 (1999)).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  

Background

The veteran contends that he currently suffers from a back 
disability that began in service as a result of incidents 
therein in which he injured his back.  He asserts that he 
injured his back in the 5th or 6th week of boot camp, and 
also avers that he injured his back as a result of trauma 
when he was thrown against a tree following a landmine 
explosion while serving in Vietnam.  The veteran also 
contends that, despite the information in the service medical 
records to the contrary, he does not have spina bifida 
occulta, but that he has a back disability that was incurred 
during service.  He has noted several examples of what he 
asserts is erroneous information in his service medical 
records, in particular that he did not sustain a back injury 
while playing football at age 10.  He did report that when he 
was 15 or 16 years old, he injured his back when he fell from 
a horse.  In addition, he vehemently argues that he did not 
sign a document in his service medical records entitled 
"Certificate Relative to a Full and Fair Hearing Before a 
Physical Evaluation Board."  The veteran's service medical 
records contain an enlistment examination report dated in 
November 1966 that noted no abnormalities in the spine, and a 
report of medical history on which the veteran indicated that 
he had injured his leg when he and a horse he was riding fell 
over a cliff.  Records dated in January 1967 indicated a 
complaint of nonradiating low back pain since age 10 due to 
trauma playing football, for which he was hospitalized at the 
time of that injury.  Physical examination in January 1967 
revealed a gait with heel-toe walking within normal limits; 
no deformity; 1/2-inch leg length difference, right greater 
than left; range of motion was full; no spasm; full abduction 
in external rotation; straight leg raising was 90 degrees 
bilaterally with negative Lasegue's sign; deep tendon 
reflexes were equal (patella and ankle).  X-ray studies were 
characterized as within normal limits, and the examiner's 
impression was chronic low back pain, probably ligamentous.  
The veteran was prescribed exercises, and was discharged to 
duty.

An X-ray film dated in January 1967 was interpreted to reveal 
the presence of spina bifida occulta at the S1 level in an 
otherwise unremarkable study.  For purposes of definition 
only, and pursuant to the responsibility of the Board of 
Veterans' Appeals to provide an adequate statement of the 
reasons or bases for its decision, but not in reliance 
thereon in the ultimate disposition of this appeal, the Board 
notes that spina bifida occulta may be defined as a 
developmental anomaly characterized by defective closure of 
the bony encasement of the spinal cord, through which the 
cord meninges do not protrude.  Dorland's Illustrated Medical 
Dictionary, page 1560 (27th ed., 1988); see Godfrey v. Brown, 
8 Vet. App. 113, 120-21 (1995).  

Later in January 1967 the veteran was referred to orthopedics 
again, with a provisional diagnosis of lumbosacral strain-
traumatic myositis (old injury).  An orthopedic examination 
conducted in early February 1967 contained a reported history 
of back trouble since age 10 due to a fall for which he 
received no treatment and also a back injury while playing 
football at age 16 for which he was treated with a canvas 
lumbosacral garment intermittently for two weeks.  The 
present back pain reportedly occurred two weeks after the 
commencement of boot camp, and was reportedly aggravated by 
bending.  On examination, listing of the dorsal spine to the 
right was noted but no apparent scoliosis was detected, nor 
were any areas of localized tenderness or muscle spasm.  
Straight leg raising testing was negative bilaterally.  The 
pelvis was level, and deep tendon reflexes, sensory and motor 
testing were all within normal limits.  X-rays of the 
lumbosacral spine were reported to be within normal limits, 
except for spina bifida occulta of S1.  The examiner's 
impression was chronic lumbosacral strain.  The treatment was 
light duty for two weeks, with a recheck if necessary.  

A March 1967 consultation request directed to the orthopedic 
clinic noted the veteran's previous evaluations relative to 
back pain, and requested an evaluation and consideration of a 
recommendation for a discharge by a medical survey board.  
During an orthopedic consultation in April 1967 the examiner 
noted the veteran's history of a back injury at the age of 10 
during a football game, and also noted the veteran's report 
of a brief period of "paralysis" after a horse fell on him 
two years prior to the consultation.  Physical examination 
revealed localized tenderness over the lumbosacral area 
without any radiation of pain into the lower extremities.  
Forward flexion limited to 30 degrees was confirmed on the 
chair test.  Examination in the supine position showed 
straight leg raising to 80 degrees bilaterally, with negative 
joint findings of the hips and knees.  Deep tendon reflexes, 
patella and ankle, were symmetrical with no motor or vascular 
deficit.  There was no subjective sciatica, but marked 
paravertebral muscle spasm on anterior dorsiflexion was 
noted.  Review of X-rays taken in March 1967 revealed spina 
bifida occulta, S1.  The impression was chronic low back 
strain, existing prior to service, probably ligamentous 
instability secondary to congenital spina bifida occulta, S1.  
The examiners recommended disposition was that the veteran be 
separated from military service, in view of his chronic back 
problem, which existed prior to entry into service.  

An April 1967 Narrative Summary referred to the orthopedic 
consultations and recommended that the veteran be separated 
from active military service for a condition which existed 
prior to enlistment.  

A Medical Board Report, dated April 18, 1967, noted the 
history and medical findings regarding the veteran's low back 
pain, then indicated it was the medical board's opinion that 
the veteran was unfit for duty.  It was recommended that he 
be discharged by reason of physical disability, which existed 
prior to entering and was not aggravated by service.

A Report of Medical Examination performed incident to the 
veteran's separation from active duty noted no abnormalities 
of the spine.

A Medical Board Cover Sheet reflects that the three members 
of the Medical Board reported that the veteran was diagnosed 
with chronic low back strain, probably ligamentous 
instability secondary to congenital spina bifida occulta, S1, 
that was not incurred in the line of duty, that existed prior 
to entry, and that was not aggravated by service.  The 
document also reflects the veteran was unfit for duty, and 
that he was separated from active duty on May 15, 1967.  

The veteran testified that very soon after service he was 
treated on one occasion for a back problem at the Ochsner 
Clinic by a Dr. D., who told him he needed surgery and 
suggested he seek treatment from the Department of Veterans 
Affairs (VA).  The Board notes here, that in response to a 
1996 request for treatment records, the only medical records 
received from the Ochsner Clinic were 1965 records, 
reflecting treatment for injury sustained in the horseback 
riding incident, and did not reflect treatment for a back 
problem.  The veteran also testified that at Dr. D.'s 
suggestion, he then went to a VA regional office, but was 
told he could not apply for benefits.  

There is no medical evidence of record regarding treatment or 
complaints relating to a back problem after service until 
December 30, 1985, when the veteran sought treatment for an 
injury sustained on December 12, 1985.  In those treatment 
records it was reported that the veteran stated he injured 
his back while carrying a heavy case through a turnstile at 
work.  The subsequent medical records reflect frequent 
treatment for low back problems, including a December 1987 
L5-S1 diskectomy, and an April 1990 L4-L5 diskectomy, and a 
February 1992 surgical procedure during which posterior 
instrumentation with pedicle screws and rods or plates and a 
new autologous graft were placed in the posterolateral 
gutters at L4-L5 and S1.  In February 1993, the battery pack 
for the bone growth stimulator that was implanted in 
February 1992 was surgically removed. 

The claims folder contains extensive medical records dated 
from December 1985 to February 1993, reflecting treatment 
administered to the veteran for back problems before and 
after the surgical procedures, and in none of them is there 
an opinion from a medical professional that any of the 
treatment administered from 1985 to 1993 was required as a 
result of an injury sustained during the veteran's six months 
of service on active duty.  None of those medical records 
submitted when the veteran filed this claim in July 1993 even 
notes a reported history of an inservice injury.  One 
document, a partial transcript of the deposition testimony of 
Dr. J., contains references by an attorney to back injuries 
in 1971, 1978, and 1979.  Dr. J. testified that he had no 
knowledge of such injuries.  The Board notes that the veteran 
has offered no information regarding those injuries or 
treatment therefor.  

In July 1993, the veteran filed a VA Form 21-526, Veteran's 
Application for Compensation and Pension, in which he 
requested service connection for a back disability.  He 
reported receiving post service treatment from Dr. J. and 
Dr. B., since 1986. 

The report of a March 1994 VA compensation and pension 
examination states that the veteran reported injuring his 
back during two altercations in service, and noted the 
subsequent history of back surgery beginning in 1987 
following progressive lower back difficulties.  After noting 
the veteran's reported symptoms, the examiner described the 
veteran's current symptoms and indicated that he walked very 
slowly and protectively with a cane.  He protected his back 
throughout the examination and was able to dress and undress, 
but did so slowly.  He was able to get on and off the 
examination table, but did so quite protectively and 
cautiously.  He had lumbosacral tenderness, forward flexion 
to 76 degrees, lumbar extension to 18 degrees, lateral lumbar 
flexion to 10 degrees to the right, and 14 degrees to the 
left.  Patella and Achilles reflexes were Grade 2/4, and 
bilaterally equal.  Straight leg raising was 80 degrees 
bilaterally.  Full abduction and external rotation was 
normal.  No paresis was noted, but hypesthesia in the small 
toe on the right was noted.  The examiner's impression was 
post laminectomy syndrome lumbar, multiple surgical 
procedures; postoperative status arthrodesis lumbar; and 
neuropathy S1, chronic right.  No medical opinion regarding 
etiology of the current back disabilities was provided.

An August 2000 report of examination of the veteran by 
Dr. S., noted that the veteran had complaints of back pain 
involving all spinal segments, which reportedly originally 
resulted as a result of the veteran's service.  Specifically 
it was reported that the veteran was injured in Vietnam when 
a mine blew up and threw him against a tree.  Here the Board 
notes service in Vietnam is not demonstrated by the veteran's 
DD 214, Armed Forces of the United States Report of Transfer 
or Discharge.  

VA outpatient treatment records compiled between June 2000 
and January 2002 include reports of evaluation and treatment 
rendered to the veteran for complaints of pain to include 
chronic back pain.  An X-ray of the veteran's lumbosacral 
spine in June 2000 was interpreted to reveal intact fusion of 
L4 and L5.  A July 2000 entry records the veteran's report of 
a history of multiple back surgeries.

The report of a May 2000 VA spine examination states that the 
veteran reported injuring his back during a covert mission as 
a Navy Seal when a concussion mine blew him against a tree in 
either January or February 1967.  He reported he was X-rayed 
and told by a radiologist that he had sustained a hairline 
fracture, and a possible ruptured disc, and that these 
findings were supported by a private orthopedic surgeon in 
1969.  The veteran reported that he decided to live with his 
back condition, since the pain at that time was not so severe 
until 1985 when he fell some 73 feet from scaffolding.  He 
related that this event resulted in injuries to his back 
requiring posterior lumbar interbody fusion procedure at two 
levels in mid-1986 and two more levels some nine months 
later.  Following physical examination of the veteran's back 
and a review of the veteran's claims file to include his 
service medical records, the veteran's examiner observed that 
service medical records revealed diagnoses involving a 
persistent low back pain for which no etiological diagnosis 
was made, and a developmental variation called spina bifida 
occulta, which he indicated was not the cause of the 
veteran's back pain in service.  The examiner referenced back 
injuries sustained by the veteran prior to service and 
acknowledged the veteran had low back problems in service and 
stated that it appeared to him that his serious back 
disorders began in 1985 when he fell from scaffolding and 
required surgery.  With respect to the veteran's back 
problems in service, he reported he was unable to identify 
the cause of the veteran's low back disorder at that time, 
but that it appeared to increase some therein, but concluded 
that for the veteran's back to have persisted for any length 
of time (for some four or five months) would be beyond the 
normal progression of an uncomplicated low back injury.  

An examination report of the veteran by a private physician, 
Dr. C., dated in January 2000, records that the veteran 
related injury to his back in Vietnam, in which he sustained 
a herniated disc, as well as a vertebral compression 
fracture.  Dr. C. noted that in 1985 the veteran underwent a 
two-level diskectomy and later additional surgery, and 
currently presented with chronic lower back pain.  Following 
physical examination, failed back syndrome was diagnosed.  
Dr. B. diagnostically assessed intractable lower back pain 
treated by pain clinic in March 2002 in connection with the 
veteran's hospital admission for complaints of chest pain.  

Records received in February 2003, from the veteran's former 
employer, Martin Marietta Corporation, now Lockheed-Martin, 
relate to the veteran's workman's compensation claim 
resulting from a twisting injury to his back in December 1985 
while carrying a large metal suitcase containing test 
equipment weighing between 40 and 60 pounds.  A myelogram was 
performed subsequent to this injury in January 1986, which, 
while interpreted to be basically normal, disclosed a small 
bulging L5-S1 disc.  

Information from the Louisiana Department of Labor provided 
to VA from computer records indicate that the veteran 
sustained a back injury in December 1985 while employed by 
Martin Marietta.  

Analysis

The Board finds that, although not noted on the veteran's 
service entrance examination, the evidence of record clearly 
and unmistakably establishes that the veteran had spina 
bifida that pre-existed the veteran's period of military 
service.  In support of this finding, the Board relies on the 
veteran's contemporaneous service medical records, which do 
not report, or even suggest, that the veteran incurred a back 
injury while serving on active duty, but do show evaluation 
and treatment administered to him for spina bifida occulta, a 
congenital disorder, which formed the basis for a 
determination that the veteran was to be released from active 
duty due to a congenital disorder.  The veteran disagrees 
that his back pain in service was due to a congenital 
disorder, and maintains that injuries in service to include a 
concussion from a landmine in Vietnam caused a sequence of 
events resulting in a back injury.  In support of his 
assertion that the condition treated in service was not of 
developmental origin, he submitted six pages from a 
transcript of the March 1989 testimony of Dr. J., who 
performed the 1987 and 1990 diskectomies, in which Dr. J. 
stated that the veteran does not have spina bifida, that 
spina bifida ordinarily does not cause symptoms, and that 
25 percent of the population have spina bifida.  The veteran 
also submitted Dr. J.'s curriculum vitae.  The Board notes 
that the veteran's contentions and the testimony of Dr. J. 
that supports those contentions, but affords more probative 
value to the medical evidence dating from the time period of 
the most significance of this claim, that is the time during 
which the veteran was on active duty, and during which his 
complaints of pain were being addressed before he had 
undergone any surgical intervention.  That evidence showed 
that this particular veteran had spina bifida which pre-
existed service and that it was symptomatic.  Here we note 
that the veteran's service medical records do contain records 
reflecting a course of treatment of a back problem in 
service.  Medical evidence prepared contemporaneous with that 
treatment indicates that the condition treated was secondary 
to a congenital defect identified as spina bifida occulta, 
S1.  The medical records do not report that the symptoms and 
manifestations of the veteran's pre-existing condition had 
increased in severity during service, but instead, they 
merely report ongoing complaints regarding what was 
characterized as a chronic problem.  Upon review of the 
veteran's service medical records in 1967, the Medical Board 
concluded the disability was not aggravated by service.  
There is no medical evidence that contradicts that medical 
conclusion.  Thus, on the basis of the evidence of record 
pertaining to the manifestations of the disability prior to 
and during service, the Board finds that the medical data of 
record clearly and unmistakably supports a finding that the 
veteran's pre-existing condition did not undergo an increase 
in severity in service.  

For the reasons, as discussed above, the Board determines 
that the presumption of soundness on entry into service is 
rebutted and that the veteran's pre-existing back disorder 
was not aggravated by service.  

With respect to the veteran's current back disorder, the 
Board finds no evidence of record that provides a competent 
opinion establishing a link between the veteran's current 
disability and a disability incurred or aggravated in 
service. 

In order to prevail on the issue of service connection, there 
must be evidence of a current disability; medical or, in 
certain circumstances lay testimony, of inservice incurrence 
or aggravation of an injury or disease, and medical evidence 
of a nexus between the claimed inservice injury and the 
present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1993).  In this case, the veteran 
avers that he sustained traumatic injuries to his back while 
serving in service to include service in Vietnam.  However, 
service in Vietnam is not corroborated by the service 
department records, nor is there any documentation in the 
veteran's service medical records of any trauma to the 
veteran's back during service.  Furthermore, the veteran has 
failed to provide credible evidence to account for the 
lengthy time period prior to his back injury in 1985 and his 
service separation, for which there is no clinical 
documentation of his claimed residual back disability 
attributable to an alleged injury in service.  The absence of 
treatment records for so many years after service is 
probative against the linkage between the veteran's current 
back disability and an event in service.  See Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  

Because there is no evidence of record other than the 
veteran's assertions tending to establish a relationship 
between the veteran's current back disability and service, 
the Board concludes that there is no basis for granting 
service connection for a back disorder.  The appeal is 
denied.

The Board would like to address a document over which the 
veteran expressed concern at his hearing before the 
undersigned.  Among the veteran's service medical records is 
a document entitled "Certificate Relative to a Full and Fair 
Hearing Before a Physical Evaluation Board."  The veteran 
expressed concern that the reason his claim of entitlement to 
service connection for a back disability had been denied by 
VA in the past is that the aforementioned certificate, 
purportedly bearing his signature was of record.  He 
indicated he was under the impression that the certificate 
was construed to waive any claim of entitlement to VA 
benefits based on his back disability.  The veteran argued 
that the signature on the document was a forgery.  The 
undersigned would like to once again assure the veteran that 
the presence of the document in the record has no bearing on 
the Board's decision in this case, as it appears to relate to 
the service department procedures for separating the veteran 
from naval service, and does not purport to waive the 
veteran's claim of entitlement to VA benefits.  The Board's 
decision is based on the facts shown by the record with 
application of the legal criteria governing the determination 
of service connection for purposes of VA compensation 
benefits.  

In reaching the decision above, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran, 
but does not find that the evidence is approximately 
balanced, such as to warrant its application.  



ORDER

Service connection for a back disability incurred or 
aggravated in service on active duty is denied.  



                       
____________________________________________
	D. C. Spickler 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

